NOT DESIGNATED FOR PUBLICATION

                                           No. 123,803

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      EDWARD D. HARRIS,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed September 24,
2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.


       PER CURIAM: Edward D. Harris appeals the revocation of his probation and
imposition of his underlying sentence. Recognizing the district court has the discretion to
require him to serve his underlying sentence in this case, Harris filed a motion for
summary disposition in lieu of briefs under Kansas Supreme Court Rule 7.041A (2021
Kan. S. Ct. R. 48). In response, the State agreed that Harris' appeal is suitable for
summary disposition. As such, we granted Harris' motion and proceeded to review the
record on appeal to determine if the district court erred. After doing so, we conclude that
the district court did not abuse its discretion in revoking Harris' probation or in requiring
him to serve his underlying sentence. Thus, we affirm the district court's decision.



                                                 1
                                           FACTS

       In 2012, Harris pled guilty to criminal restraint and two counts of domestic
battery. In February 2014, the district court sentenced him to 12 months in jail but placed
him on probation for a term of 12 months. Unfortunately, the record reveals that Harris
repeatedly failed to comply with the terms of his probation.


       In October 2014, a warrant was issued alleging that Harris had violated his
probation by committing two counts of harassment by telephone. Nevertheless, the
district court continued his probation. A few months later, a warrant was issued alleging
that Harris violated his probation by violating a no contact order and by committing the
crime of stalking. On that occasion, the district court revoked and reinstated Harris'
probation and required him to be supervised by community corrections.


       In December 2016, Harris consented to an extension of his probation because he
had not paid court costs, restitution, fines, and fees as directed. In June 2017, Harris again
consented to an extension of his probation because he had not completed a batterer's
intervention program. In February 2018, another warrant was issued alleging Harris
violated his probation. This time, the warrant alleged that Harris had committed the crime
of rape of a person under the age of 14 and the crime of aggravated indecent liberties
with a child. In March 2018, yet another warrant was issued alleging Harris violated his
probation. This one alleged that he had violated the offender registration act.


       In November 2020, the district court held a combined sentencing hearing in the
2018 case and a probation revocation hearing in this case. Harris waived his right to
present evidence and agreed that his no contest plea to four counts of attempted
aggravated solicitation of a child in the 2018 case was a sufficient basis to justify
revocation of his probation in this case. In revoking Harris' probation, the district court
found that he had committed new crimes and noted that he had previously violated the

                                              2
terms of his probation in this case. Consequently, the district court ordered Harris to serve
his 12-month jail sentence in this case.


                                           ANALYSIS

       On appeal, Harris contends that the district court abused its discretion by ordering
him to serve his underlying sentence instead of reinstating probation. Once a probation
violation has been established, the district court's decision to revoke an offender's
probation and impose the underlying sentence is discretionary unless otherwise limited
by statute. See State v. Dooley, 308 Kan. 641, 647, 423 P.3d 469 (2018). A judicial action
constitutes an abuse of discretion only if the action (1) is unreasonable; (2) is based on an
error of law; or (3) is based on an error of fact. The party alleging the abuse of discretion
bears the burden of proof. State v. Thomas, 307 Kan. 733, 739, 415 P.3d 430 (2018).


       A review of the record in this case reveals that Harris repeatedly violated the
conditions of his probation. The district court gave Harris multiple opportunities to
succeed. Unfortunately, he could not do so and committed new crimes. In light of his
repeated failures to comply with the conditions of his supervision, we find that it was
reasonable for the district court to conclude that Harris is not amenable to probation.
Likewise, we find that Harris has failed to show that the district court's decision was
based on an error of law or on an error of fact.


       Under these circumstances, we conclude that the district court did not abuse its
discretion by revoking Harris' probation or by reinstating his underlying sentence.


       Affirmed.




                                              3